     Case 3:21-cv-00906-NJR Document 1 Filed 08/11/21 Page 1 of 5 Page ID #1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                    EAST ST. LOUIS

JORDAN ECKELBERGER,                                   CASE NO.        3-21-cv-906
    Plaintiff,

v.
                                                      DEFENDANT LG CHEM AMERICA,
LG CHEM CO., LTD,                                     INC.’S NOTICE OF REMOVAL
a foreign corporation and
LG CHEM AMERICA, INC.,
a Delaware corporation,
        Defendants.


        Defendant LG Chem America, Inc. hereby removes this action from the Illinois Circuit

Court for St. Clair County, Case No. 21-L-645, to the United States District Court for the Southern

District of Illinois, East St. Louis Division under 28 U.S.C. §§ 102, 1332, 1441(b), and 1446:

Introduction

        1.     On or about July 9, 2021, Plaintiff Jordan Eckelberger filed this lawsuit against LG

Chem Co., Ltd., and LG Chem America, Inc. in the Circuit Court for St. Clair County, Illinois

Circuit Court, Case No. 21-L-645 (“the Action”). LG Chem America, Inc. was served with the

summons and complaint on July 14, 2021.

        2.     Plaintiff alleges on “June 10, 2019, Plaintiff had just placed The Battery into his e-

cig device when spontaneously, suddenly, and without provocation or warning, it exploded,

causing severe burns to Plaintiff’s hand and arm requiring extensive medical treatment.” (See

Compl., ¶ 19). Plaintiff further alleges LG Chem America, Inc. manufactured, delivered, and/or

distributed the HG2 battery cell that caused his injuries. Id. ¶¶47,51.

        3.     Pursuant to 28 U.S.C. § 1446(c)(1), this diversity action is removed within less than

one year after the action was commenced.

        4.     Venue is proper in the Southern District of Illinois, East St. Louis Division, as the
   Case 3:21-cv-00906-NJR Document 1 Filed 08/11/21 Page 2 of 5 Page ID #2


district and division embracing the place where the action is pending. See 28 U.S.C. § 1441(a);

see also 28 U.S.C. § 102(a)(1).

Removal is proper under 28 U.S.C. §1441(b).

       5.       Removal is proper under 28 U.S.C. § 1441(b) because this Court has original

jurisdiction over this action on the basis of diversity of citizenship between the parties, and the

amount in controversy exceeds the sum of $75,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(a).

       A.       Diversity of Citizenship Exists.

       6.       Complete diversity of citizenship exists under §1332(a) because the Plaintiff is

domiciled in Illinois and the two current defendants are domiciled outside of Illinois.

       7.       Plaintiff alleges he is a citizen of St. Clair County in the State of Illinois. Compl.,

¶ 2.

       8.       Defendant LG Chem America, Inc. is a Delaware corporation with its headquarters

and principal place of business in Atlanta, Georgia. See Compl. ¶ 6; see also Declaration of Jordan

LaClair, ¶ 2.

       9.       Defendant LG Chem, Ltd. (“LG Chem”) (incorrectly named as LG Chem Co.,

Ltd.), is a South Korean company with its headquarters and principal place of business in Seoul,

South Korea. See Compl. ¶ 4; see also LaClair Decl., ¶ 4.

       B.       The amount in controversy exceeds $75,000.

       10.      The other requirement for diversity of citizenship—an amount in controversy that

exceeds $75,000.00 exclusive of interest and costs—is also satisfied.

       11.      Plaintiff alleges the amount in controversy “exceeds $25,000.00, exclusive of costs,

interest, and attorney fees[.]” Compl. Prayer for Relief in Counts I-VI. He seeks recovery for

“severe burns to his hand and arm resulting in severe acute and prolonged physical and mental

pain and suffering, requiring surgery and resulting in permanent scarring. Plaintiff continues to
                                                2
   Case 3:21-cv-00906-NJR Document 1 Filed 08/11/21 Page 3 of 5 Page ID #3


undergo medical treatment, and incur past, present and future lost wages, and severe emotional

trauma as a result of said burns.” Compl. ¶¶ 30, 39, 46, 55, 64, 71.

       12.     Where, as here, the plaintiff has not specifically alleged an amount in controversy

greater than $75,000.00, a defendant may assert such amount in controversy in its notice of

removal. See 28 U.S.C. § 1446(c)(2). “[A] defendant’s notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54 (2014). “Evidence

establishing the amount is required by § 1446(c)(2)(B) only when the plaintiff contests, or the

court questions, the defendant’s allegation.” Id. at 554.

       13.     Based on the foregoing allegations, Compl. ¶¶ 30, 39, 46, 55, 64, 71, the amount in

controversy exceeds the jurisdictional threshold of 28 U.S.C. § 1332.

       C.      The procedural requirements for removal are satisfied.

       14.     This Notice of Removal is timely under 28 U.S.C. § 1446(b) because it is filed

within 30 days after LG Chem America, Inc. was served with the summons and Complaint on July

14, 2021, and within one year after this lawsuit was filed.

       15.     LG Chem America, Inc. is the only current defendant in this action who has been

served with Plaintiff’s Summons and operative Complaint. LaClair Decl. ¶ 3, 5. LG Chem, Ltd.

has not been served. Consequently, LG Chem Ltd.’s consent to remove this case is not required.

See P.P. Farmers’ Elevator Co. v Farmers Elevator Mut. Ins. Co., 395 F.2d 546, 548 (7th Cir.

1968) (listing nominal party and lack of service as examples of sufficient explanations for an

absent defendant in a notice of removal).

       16.     Pursuant to 28 U.S.C. §1446(a), a copy of all process, pleadings, and orders served

in the Action are attached as Exhibit A.




                                                 3
   Case 3:21-cv-00906-NJR Document 1 Filed 08/11/21 Page 4 of 5 Page ID #4


       17.     In accordance with 28 U.S.C. § 1446(d), LG Chem America, Inc. will promptly file

a copy of this Notice of Removal with the St. Clair County Circuit Court and serve a copy of the

notice on counsel for all parties.

       18.     LG Chem America, Inc. reserves any and all rights to assert any and all defenses

and objections, including the defense of lack of personal jurisdiction. LG Chem America, Inc.

intends to contest personal jurisdiction in Plaintiff’s case and will timely file a motion to dismiss.

The removal of a case by a defendant pursuant to 28 U.S.C. § 1332 does not constitute a waiver

of the defense of personal jurisdiction by the removing defendant. See Silva v. City of Madison,

69 F.3d 1368, 1376 (7th Cir. 1995) (citing Morris & Co. v. Skandinavia Ins. Co., 279 U.S. 405,

409 (1929)); Arizona v. Manypenny, 451 U.S. 232, 243 n.17 (1981).

       WHEREFORE, LG Chem America, Inc. hereby removes this action to this Court from St.

Clair County, Illinois Circuit Court.

Dated: August 11, 2021                         Respectfully submitted,




                                               One of the Attorneys for
                                               LG Chem America, Inc.


Timothy J. Young (ARDC No. 6192231)
Jordan W. LaClair (ARDC No. 6309499)
LEWIS BRISBOIS BISGAARD & SMITH LLP
550 West Adams Street
Suite 300
Chicago, Illinois 60661
(312) 345-1718 Telephone
(312) 345-1778 Facsimile
Tim.Young@lewisbrisbois.com
Jordan.LaClair@lewisbrisbois.com




                                                  4
   Case 3:21-cv-00906-NJR Document 1 Filed 08/11/21 Page 5 of 5 Page ID #5


                                CERTIFICATE OF SERVICE


       I hereby certify that on August 11, 2021, I electronically filed the foregoing with the Clerk

of the Court for the United States District Court, Southern District of Illinois, East St. Louis

Division by using the ECF system.

                        DEFENDANT LG CHEM AMERICA, INC.’S
                              NOTICE OF REMOVAL

       Participants in the case who are registered ECF users will be served by the ECF system.

       I hereby further certify that on August 11, 2021, I mailed the foregoing by Federal Express

to Plaintiff Jordan Eckelberger’s counsel located at the following address:

       J. Brad Wilmoth
       Page Law LLC
       9930 Watson Rd., Ste. 100
       St. Louis, Missouri 63126
       Telephone: (314) 835-5807
       Facsimile: (314) 835-5857
       Attorney for Plaintiff



                                       /s/ Jordan W. LaClair
                                       Jordan W. LaClair (6309499)




                                                5
